

	

		IIA

		109th CONGRESS

		1st Session

		S. J. RES. 13

		IN THE SENATE OF THE UNITED STATES

		

			April 14, 2005

			Mr. Brownback (for

			 himself and Mr. Inhofe) introduced the

			 following joint resolution; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		JOINT RESOLUTION

		Proposing an amendment to the Constitution of the United

		  States relative to marriage.

	

	

		

			That the following article is proposed as an amendment to the

			 Constitution of the United States, which shall be valid to all intents and

			 purposes as part of the Constitution when ratified by the legislatures of

			 three-fourths of the several States:

			

				

					—

					

						1.

						Marriage in the United States shall consist only of the union

				of a man and a woman.

					

						2.

						Congress shall have the power to enforce this article by

				appropriate legislation.

					.

		

